Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-6 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a circuit unit accommodating a drive circuit configured to supply to the motor electrical power input from a power source, the circuit unit being fixed to an upper side of a housing of the motor, primarily, having … a plate-shaped heat sink that extends in a direction perpendicular to an axis of rotation of the motor; and a lower case arranged on a lower side of the heat sink; wherein a fastening member, which is formed on the lower case, is fastened to the housing; [[and]] a height of a fastening surface, which is located on an upper end of the fastening member, is positioned within a height range that spans from a lower surface to an upper surface of the heat sink; and the heat sink comprises a coolant flow path formed between an upper surface of the heat sink and a lower surface of the heat sink.
For claim 5, the prior art does not disclose or suggest a circuit unit accommodating a drive circuit configured to supply to the motor electrical power input from a power source, the circuit unit being fixed to an upper side of a housing of the motor, primarily, having: … a plate-shaped heat sink on which components of the drive 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JUE ZHANG/
Primary Examiner, Art Unit 2838